Citation Nr: 0720694	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2003, for the award of service connection and compensation 
for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from March 1961 to May 
1965.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision that, 
in part, granted service connection and assigned an effective 
date of June 28, 2004, for the award of compensation for 
tinnitus.  The veteran timely appealed for an earlier 
effective date.

In November 2004, the RO assigned an effective date of 
January 31, 2003, for the award of service connection and 
compensation for tinnitus.  The veteran continued his appeal.

In November 2006, the Board remanded the matter to afford the 
veteran an opportunity for a hearing.

In April 2007, the veteran withdrew his prior request for a 
Board hearing, in writing.


FINDINGS OF FACT

1.  In 1983 and in 1992, the veteran reported experiencing 
tinnitus.

2.  On January 31, 2003, VA received the veteran's claim for 
an increased disability rating for service-connected 
bilateral hearing loss.

3.  Based on evidence linking tinnitus to a service-connected 
disability, the RO granted service connection for tinnitus 
effective January 31, 2003.

4.  Prior to January 31, 2003, there are no documents in the 
claims file that can be construed as a claim for service 
connection for tinnitus.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 31, 
2003, for the award of service connection and compensation 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a July 2004 letter, the RO notified the veteran of 
elements of service connection, and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The document meeting the VCAA's notice requirements was 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  His claim was fully developed 
and re-adjudicated by an agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board finds no prejudice to the veteran in proceeding 
with a denial of the claim for an effective date earlier than 
January 31, 2003, for the award of service connection and 
compensation for tinnitus, as concluded below.  The veteran 
had previously received all required notice regarding service 
connection.  Given these facts, it appears that all available 
records have been obtained.

Lastly, the law, and not the facts, is dispositive of the 
claim for an earlier effective date.  Hence, the duties to 
notify and assist imposed by the VCAA are not applicable to 
the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

The veteran contends, in essence, that he is entitled to an 
effective date prior to January 31, 2003, for the award of 
service connection for tinnitus.

The private report of a February 1983 audiogram, received by 
VA in July 1991, reflects that the veteran reported both 
"yes" and "no" as to experiencing tinnitus following noise 
exposure. 

During a July 1991 VA examination, the veteran reported 
having no tinnitus.

During a July 1992 VA examination, the veteran reported the 
gradual onset of tinnitus, described as unilateral and 
periodic.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor." The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  When an 
application for disability compensation is received within 
one year of the date of the veteran's discharge or release 
from service, the effective date of such award shall be the 
day following the veteran's release. 38 U.S.C.A. § 5110(b)(1) 
(West 2002).

VA recognizes formal and informal claims. A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  An informal claim must be written, see Rodriguez 
v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must 
identify the benefit being sought.  Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

Here, the veteran filed a claim for an increased disability 
rating for his service-connected bilateral hearing loss on 
January 31, 2003.  During a March 2003 VA examination, the 
veteran described tinnitus as occurring several times weekly, 
with a duration of up to five minutes.  The examiner opined 
that the veteran's tinnitus was at least as likely as not 
related to his hearing loss.

Based on evidence raised in the record that linked tinnitus 
to a service-connected disability, the RO granted service 
connection and assigned the date of receipt of the veteran's 
claim for an increased disability rating as the effective 
date of the award.

Prior to this time, the evidence reflects no request for 
service connection for tinnitus in any filings.  Hence, there 
is not a single document of record, prior to January 31, 
2003, that may be reasonably construed as a claim for service 
connection for tinnitus.  38 C.F.R. §§ 3.151(a), 3.155(a).

The veteran contends that the effective date should be much 
earlier because he had reported tinnitus back in 1983 and in 
1992.  However, no claim for service connection for tinnitus 
was received until June 24, 2004; and there are no prior 
documents, other than the veteran's January 31, 2003 claim 
for an increased disability rating, that can be construed as 
a claim for service connection for tinnitus.  While there may 
have been reports of tinnitus in 1983 or in 1992, the 
effective date is governed by provisions of 38 C.F.R. § 
3.816(c)(2)-namely, the latter of the date either such claim 
was received by VA or the disability arose.  

The RO correctly assigned January 31, 2003-the date of claim 
for an increased disability rating-for the award of service 
connection and compensation for tinnitus.  Accordingly, the 
claim for an earlier effective date must be denied as a 
matter of law.


ORDER

An effective date earlier than January 31, 2003, for the 
award of service connection and compensation for tinnitus is 
denied.  




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


